Citation Nr: 1825117	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disorder for the period prior to October 7, 2016, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating higher than 20 percent for lumbar spine disorder for the period October 7, 2016 forward.

3.  Entitlement to an increased rating for associated lumbar radiculopathy, right lower extremity (RLE) for the period prior to October 7, 2016, currently evaluated as 10 percent disabling.

4.  Entitlement to a rating higher than 10 percent for associated lumbar radiculopathy, RLE, for the period October 7, 2016 forward.

5.  Entitlement to service connection for associated lumbar radiculopathy, left lower extremity (LLE).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987, and from January 1988 to August 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that continued 20 and 10 percent ratings for the lumbar spine and RLE disabilities respectively, and denied entitlement to SC for LLE radiculopathy. The Veteran perfected an appeal of those determinations.

In October 2016, the Veteran testified before the undersigned at a Board hearing at the RO. In February 2014, he testified at a hearing before an RO decision review officer (DRO). Transcripts of the testimony of both hearings testimony are in the claims file.

The issues of entitlement to higher ratings for the period beginning on October 7, 2016, and entitlement to service connection for the LLE are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to October 7, 2016, the Veteran's lumbar spine disability manifested orthopedically with motion on forward flexion greater than 0 to 30 degrees and, neurologically, with associated RLE radiculopathy of mild severity.


CONCLUSIONS OF LAW

1. The requirements for an evaluation higher than 20 percent for lumbar spine disability for the period prior to October 7, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. The requirements for an evaluation higher than 10 percent for associated lumbar spine radiculopathy for the period prior to October 7, 2016 have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the November 2010 rating decisions, via July 2010 letter, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Neither the Veteran nor his representative has asserted that there are additional records to obtain, and neither has questioned the adequacy of the examinations of record. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Orthopedic Manifestations

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 
8 Vet. App. 202, 205-08 (1995); 38 C.F.R. §§ 4.40, 4.45. In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be, where possible stated by examiners in terms of additional loss of range of motion. DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Rating Criteria

For the thoracolumbar spine, normal range of motion (ROM) on forward flexion is 0 to 90 degrees; backward extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees. See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula. Regarding the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 
a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 
30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the CROM of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula. Associated objective neurological abnormalities are rated separately under the appropriate diagnostic code. Id., Note (1).

Peripheral neuropathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology. See 38 C.F.R. § 4.124a. Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id., Diseases of the Peripheral Nerves.

The Veteran's RLE is rated as impairment of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520. Under these criteria, an 80 percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A 40 percent rating is assigned for moderately severe incomplete paralysis; and, a 20 percent rating is assigned for moderate incomplete paralysis. Id.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Background

Historically, the Veteran was treated for chronic low back pain in active service, and his symptoms continued afterwards. An October 1995 rating decision granted service connection for chronic mechanical low back pain with intermittent radiculopathy and assigned an initial 10 percent rating (10/16/1995 Rating Decision). A January 1997 rating decision continued the 10 percent rating but changed the diagnosis of record to chronic low back muscular strain (01/22/1997 Rating Decision-Narrative). A May 2008 rating decision changed the diagnosis of record to a chronic low back muscular strain superimposed on degenerative instability, and granted an increased rating from 10 to 20 percent; and, granted service connection for RLE radiculopathy and assigned an initial 10 percent rating, both effective in February 2008. (05/06/2008 Rating Decision-Narrative) VA received the Veteran's current claim for an increased rating in July 2010. (07/13/2010 VA 21-4138)

Discussion

In his informal claim for an increased rating, the Veteran stated that he was experiencing pain from his low back that radiated to his left hip, left leg, and into his toes. Id. The August 2010 VA examination report (08/16/2010 VA Examination) reflects that the examiner reviewed the Veteran's claims file and records as part of the examination. The Veteran complained of constant low back pain that felt like a toothache. He sometimes awoke with morning pain that he assessed as of 4/10 intensity. He also complained of daily flare-ups with activity. The Veteran reported that he no longer worked as a diesel mechanic, as the demands of that job become too arduous for his back. He worked as maintenance man, where he reported that he was able to sit for an hour or so and rest his back during the afternoon. He had not lost any time from work. The Veteran reported that since his job change a year earlier, he had not experienced any bad flare-ups. During the prior year he started experiencing pain at the left hip. He reported that he could stand for 20 minutes and walk for 20 to 30 minutes.  He reported further that he still rode his motorcycle, but he had to stop every hour. The Veteran denied any bowel or bladder involvement and he did not use any device for ambulatory assistance. 

Physical examination revealed the Veteran to weigh 290 pounds. His stance was normal, and he walked with a wide gait which was symmetrical. There was mild tenderness to percussion of the dorsal spine; mild paraspinous muscle spasm; and, tenderness at the lumbosacral area and right sacroiliac joint. ROM on forward flexion was to 80 degrees. There was evidence of pain in all planes, but the Veteran had the most discomfort on right lateral rotation and flexion. Neurological examination revealed good heel-toe walking and tandem gait; no evidence of Repetition did not appear to lessen the range of motion.  Motor strength weakness or muscle atrophy; and, no pathologic reflexes. Deep tendon reflexes were hypoactive but symmetrical, and sensation to pinprick was intact at the thighs and lower legs; but, there was some decrease in sensation to vibration across the toes bilaterally. The examiner noted that an August 2010 EMG/NCV was interpreted as a normal study with no evidence of lumbar radiculopathy; no nerve lesion; and no peripheral neuropathy. See 08/16/2010 Medical Treatment-Government Facility. X-rays were read as showing the lumbar spine as stable when compared to prior studies: multiple levels of moderate degenerative changes. The radiologist noted that there appeared to be moderate sequelae of juvenile kyphosis. The examiner diagnosed chronic paraspinous lumbosacral muscle strain secondary to degenerative changes; no evidence of nerve root compression or radiculopathy except for the presence of right sciatica. (08/16/2010 VA Examination, p. 5-7)

The Board finds that the objective findings on clinical examination confirmed the continuation of the assigned 20 percent rating for the orthopedic symptoms of the Veteran's lumbar spine disability. 38 C.F.R. § 4.1, 4.10, 4.71a, General Formula. A higher rating was not met or approximated, as the Veteran's lumbar spine motion on forward flexion was greater than 0 to 30 degrees. Further, the examiner noted that repetitive-use testing did not reveal additional loss of ROM and opined that the Veteran's flare-ups would result in a loss ROM of 10 degrees (Exam. Report, p. 4-5) A loss of 10 degrees results in forward flexion to 70 degrees, which still is greater than 0 to 30 degrees. Hence, there is no factual basis for functional loss due to repeat use, etc. See 38 C.F.R. §§ 4.40, 4.45. The Board also finds that the objective findings on clinical neurological examination confirmed the assigned 10 percent rating for the RLE. The Veteran's subjective symptoms were not confirmed clinically, as shown by the August 2010 EMG/NCV study which was normal. See 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  Moreover, to the extent that the examination may be deemed deficient in that the examiner did not estimate the functional effects of the low back disability during a flare-up, the Board does not find it plausible that development today, 8 years after the fact, would yield any meaningful data in this regard; this is also true of the absence of noted passive range of motion.  Development in the present time with respect to such an earlier time period would likely not serve any benefit and would only delay the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

VA outpatient records note the Veteran's continued complaints of radiating low back pain, as well as numbness and tingling. Physical therapy records dated in February 2013 note the Veteran's report that he could go up and downstairs, though slowly, and still could stack firewood. Straight leg raising was positive, but there was full ROM, deep tendon reflexes were normal, and the therapist noted that the Veteran's weight likely contributed to his low back pain. The Veteran reported that he had to sit for long periods in classes that he was taking. (07/12/2013 Medical Treatment-Government Facility, p. 12-13, 19)

At the DRO hearing in February 2014, the Veteran testified that he had flare-ups twice a day all the time, sometimes more. During the flare-ups, he had increased pain and decreased motion. He further testified to constant pain of 5/10 intensity; and, 7/10 during flare-ups, which lasted 5 to 10 minutes. He complained that all of his toes were numb; and, that he required the weekend to recover from the rigors of working during the week. He also reported that his left leg symptoms started two years earlier, but the right side was still worse. The Veteran reported he no longer could chop wood or go on long motorcycle rides. He reported that an issued TENS unit helped some, but the home exercises caused more pain. The Veteran's son testified to how significantly the Veteran's activity level had declined; and, his wife testified to how it took the entire weekend for the Veteran to recover from working during the week, and that the Veteran's low back pain had impacted their intimacy. (02/25/2014 Hearing Testimony) Following the hearing, the DRO arranged another examination.

The March 2014 examination report (03/12/2014 C&P Exam) reflects that the examiner reviewed the claims file as part of the examination and noted that an October 2013 EMB/NCV was normal. The Veteran reported flare-ups on any movement for any period of time, and his prescribed medications provided no relief. Physical examination revealed ROM on forward flexion of 0 to 50 degrees with onset of pain at 40 degrees. There was pain in all planes except lateral flexion. There was tenderness or tenderness to palpation of the entire lumbar muscles. There were no muscle spasms, but there was guarding that resulted in abnormal spinal contour. Neurological examination revealed muscle strength of 5/5 and no atrophy. Straight leg raising was negative bilaterally, and deep tendon reflexes were 2+. Sensation was decreased at the right toes . The examiner noted that there was no evidence of ankylosis, intervertebral disc syndrome (IVDS), or fracture, and there was no loss of use of the joint. The examiner noted that there were no radicular signs or evidence of radicular pain.

The Board finds that the objective findings on clinical examination again confirmed the assigned ratings for the orthopedic and neurological symptoms. 38 C.F.R. § 4.10. The Veteran's motion on forward flexion was greater than 0 to 30 degrees, and the Veteran's subjective complaints of radiculopathy were not confirmed on clinical examination or on an EMG/NCV. The examiner also noted that there was no additional loss of ROM on repetitive-use testing, and that the Veteran's functional loss was less movement than normal, and pain on movement. The examiner noted further that from the Veteran's description of his flare-ups, he was experiencing one at the time of the examination as a result of the drive from his home to the examination site. Hence, the examiner opined that it was reasonable to infer that the examination findings also represented the Veteran's functional loss due to flare-ups (Exam. Report, p. 10) The examiner noted an assessment of the Veteran's functional loss with use over time would require constant observation, such as in an inpatient Work Evaluation Program, (WEP), using specially trained occupational/physical therapy personnel with special equipment, computerized gait analysis, ergometers, video cameras, etc. The examiner opined that it would be mere speculation to attempt to do so outside those protocols. Id.

The Board reads Sharp v. Shulkin, 29 Vet. App. 26 (2017) as requiring at least a try, not a precise scientific finding. The examiner's explanation provided the ideal conditions for an exact finding. Nonetheless, the Board finds no prejudice. First, the examiner noted that the examination was conducted essentially immediately after or doing a flare-up, which the Veteran reported occurred daily, and opined that the examination findings also represented the Veteran's functional loss during them. Second, as noted earlier, neither the Veteran nor his representative asserted any dissatisfaction with the examination. The Board also notes that once a 20 percent rating is reached for the orthopedic symptoms, combined ROM, guarding, or muscle spasms have no impact on a spine rating. See 38 C.F.R. § 4.71a, General Formula.

As the examiner noted, another EMG/NCV was read as a normal study. (04/01/2014 CAPRI, p. 12, 20). The Board also notes a November 2013 VA podiatry outpatient entry that notes sensation to light touch and vibration were absent distal to the arch bilaterally, but the podiatrist opined the findings were peripheral neuropathy, and that the Veteran was pre-diabetic. Id., p. 13.

In light of the evidence of record discussed above, the Board finds that the preponderance of the evidence is against rating higher than 20 percent for the orthopedic symptoms, and higher than 10 percent for the neurologic symptoms. 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, General Formula; 4.124a, DC 8520. The Board finds further that there is no factual basis for a staged rating for any part of the rating period on appeal, as the Veteran's disabilities manifested at the same rate.

The Veteran's testimony at the Board hearing raised the prospect that his disabilities have worsened. Hence, the Board closes this part of the rating period on October 6, 2016, the day prior to the hearing on October 7, 2016. This is discussed further in the remand part of this decision below.
In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 20 percent for lumbar spine disorder for the period prior to October 7, 2016 is denied.

Entitlement to a rating higher than 10 percent for associated lumbar radiculopathy, RLE for the period prior to October 7, 2016 is denied.


REMAND

At the Board hearing, the Veteran testified that his lumbar spine disability has worsened since the 2014 examination. His pain is worse, and his feet are numb. The Veteran testified further that stepping on a grain of sand caused excruciating pain, his daily activity level has decreased, the TENS unit and other modes offer temporary relief if at all, and that he started to have to take days off from work due to his pain. He is fully competent to describe the symptoms of his disability. See 38 C.F.R. § 3.159(a)(2). The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the question of whether neurologic symptoms in the left leg are associated with the service-connected spine disability should also be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain all related treatment records generated since the March 2016 Supplemental Statement of the Case (SSOC) and add them to the claims file.

2. After the above is complete, regardless of whether additional records are added, arrange an examination of the Veteran by an appropriate examiner to determine the current orthopedic and neurological severity of his lumbar spine disability. All indicated diagnostic tests must be conducted.

The AOJ should advise the examiner the orthopedic part of the examination should must comply with the requirements of Sharp v. Shulkin, 29 Vet. App. 26 (2017) on assessing any functional loss due to flare-ups and use over time; Correia v. McDonald, 28 Vet. App. 158 (2016) on how ROM is tested; and Deluca.

In addition to assessing the musculoskeletal facets of the disability, the examiner is also asked to review the claims file and address the Veteran's subjective complaints of LE radiculopathy, to include sciatica.

In addition to assessing the severity of the service-connected RLE radiculopathy, ask the examiner to opine whether it is at least there is a 50 percent probability that the Veteran has LLE radiculopathy and, if so, whether it is at least as likely as not that it is associated with the lumbar spine disability or some other pathology.

The examiner must provide a full explanation and rationale for all opinions provided.

3. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative an SSOC, and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


